

110 HR 4474 IH: Building Rail Across Intercity Networks To Ride Around Interior of the Nation Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4474IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. McGovern introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish an intercity passenger rail service investment grant program.1.Short titlesThis Act may be cited as the Building Rail Across Intercity Networks To Ride Around Interior of the Nation Act or the BRAIN TRAIN Act.2.Establishment of grant program for high-performance intercity passenger rail service(a)In generalChapter 261 of title 49, United States Code, is amended by adding at the end the following:26107.Intercity passenger rail service investment program(a)DefinitionsIn this section:(1)ApplicantThe term applicant means Amtrak or a State, group of States, interstate compact, or public agency established by 1 or more States with responsibility for providing intercity passenger rail service.(2)Capital projectThe term capital project means a project or program in a State rail plan developed under chapter 227 for—(A)acquiring, constructing, improving, or inspecting equipment, track, and track structures, or a facility of use in or for the primary benefit of intercity passenger rail service;(B)expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring active or out of service rights-of-way); and(C)payments for the capital portions of rail trackage rights agreements, highway-rail grade crossing improvements related to intercity passenger rail service, mitigating environmental impacts, communication and signalization improvements, relocation assistance, acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing.(3)High-performance railThe term high-performance rail means intercity passenger rail service that is designed to meet the current and future market demand for the transportation of people, in terms of capacity, travel times, reliability, and efficiency.(4)Intercity passenger rail serviceThe term intercity passenger rail service has the meaning given the term intercity rail passenger transportation in section 24102.(5)SecretaryThe term Secretary means the Secretary of Transportation.(6)StateThe term State means any of the 50 States or the District of Columbia.(b)Establishment(1)In generalThe Secretary shall establish an intercity passenger rail service investment program to promote high-performance rail transportation options. (2)Grants authorizedThe Secretary may award grants under this section to an applicant to finance capital projects for high-performance rail, including grants awarded in installments for projects lasting longer than 1 year.(c)ApplicationsEach applicant seeking a grant under this section shall submit an application to the Secretary in such form and containing such information as the Secretary shall reasonably require.(d)Competitive grant selection and criteria for grants(1)In generalThe Secretary shall—(A)establish criteria for selecting among capital projects that meet the criteria specified in paragraph (2);(B)conduct a national solicitation for applications; and(C)award grants on a competitive basis.(2)Grant criteriaIn selecting the recipients of intercity passenger rail grants under subsection (b)(2), the Secretary shall—(A)require—(i)the project to be part of a State rail plan developed under chapter 227, or under the plan required under section 211 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24902 note);(ii)the applicant or recipient to have the legal, financial, and technical capacity to carry out the project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities;(iii)the project to be based on the results of preliminary engineering studies or other planning;(iv)the applicant to provide sufficient information upon which the Secretary can make the findings required under this subsection;(v)if an applicant has selected the proposed operator of its service, the applicant to provide written justification to the Secretary showing why the proposed operator is the best, taking into account costs and other factors;(vi)each proposed project to meet all safety and security requirements that are applicable to the project under law; and(vii)each project to be compatible with, and operated in conformance with—(I)plans developed pursuant to the requirements under section 135 of title 23; and(II)the national rail plan (if available);(B)select high-performance rail projects—(i)that are anticipated to result in significant improvements to intercity rail passenger service, including consideration of the project’s—(I)levels of estimated ridership, increased on-time performance, reduced trip time, or additional service frequency to meet anticipated or existing demand;(II)anticipated provision of intercity passenger rail service in historically and persistently unconnected and under-connected regions; and(III)anticipated favorable impact on air or highway traffic congestion, capacity, or safety;(ii)for which there is a high degree of confidence that the proposed project is feasible and will result in the anticipated benefits, as indicated by—(I)the project’s precommencement compliance with environmental protection requirements;(II)the readiness of the project to be commenced; and(III)other relevant factors determined by the Secretary; and(iii)for which the level of the anticipated benefits compares favorably to the amount of Federal funding requested under this section; and(C)give greater consideration to projects that—(i)are anticipated to result in benefits to other modes of transportation and to the public at large, including consideration of the project’s—(I)encouragement of intermodal connectivity through provision of direct connections between train and transit stations, airports, bus terminals, subway stations, ferry ports, and other modes of transportation;(II)anticipated improvement of conventional intercity passenger, freight, or commuter rail operations;(III)use of positive train control technologies;(IV)environmental benefits, including projects that involve the purchase of environmentally sensitive, fuel-efficient or electrified, and cost-effective passenger rail equipment;(V)anticipated reduction of greenhouse gas emissions;(VI)anticipated improvement of air quality and public health;(VII)anticipated positive economic and employment impacts, including development in the areas near passenger stations, historic districts, or other opportunity zones;(VIII)encouragement of State and private contributions toward station development, energy and environmental efficiency, and economic benefits; and(IX)provision of enhanced access for persons with disabilities to intercity passenger rail service; and(ii)incorporate equitable financial participation in the project’s financing, including consideration of—(I)donated or discounted interests in real or personal property;(II)donated services;(III)financial contributions by intercity passenger, freight, and commuter rail carriers commensurate with the benefit expected to their operations;(IV)financial commitments from host railroads, non-Federal governmental entities, nongovernmental entities, and others; and(V)Federal loans, including loans under title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.). (3)Grant conditionsThe Secretary shall require each recipient of a grant under this chapter to comply with the grant requirements under section 22905.(4)State rail plansState rail plans completed before the date of enactment of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) that substantially meet the requirements of chapter 227 of this title, as determined by the Secretary pursuant to section 22706, shall be deemed by the Secretary to have met the requirements of paragraph (2)(A)(i).(e)Federal share(1)In generalThe Federal share of the cost of a capital project financed under this section shall not exceed 90 percent of the project’s net capital cost.(2)In-kind matchThe fair market value of in-kind contributions to a capital project financed under this section shall be treated as non-Federal matching funds for purposes of paragraph (1).(3)LoansThe value of any Federal loans paid back with non-Federal funds shall be treated as non-Federal matching funds for purposes of paragraph (1).(f)Issuance of regulationsNot later than 1 year after the date of the enactment of this section, the Secretary shall issue regulations to carry out this section.(g)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary to carry out this section $5,000,000,000 for each of the fiscal years 2022 through 2026.(2)Availability of fundsAny amounts appropriated for a fiscal year pursuant to paragraph (1) that remain unobligated at the end of such fiscal year shall be made available for eligible projects in the following fiscal year..(b)Clerical amendmentThe chapter analysis for chapter 261 of title 49, United States Code, is amended by adding at the end the following:26107. Intercity passenger rail service investment program..